Per Curiam.

Plaintiffs filed a verified complaint and the defendant filed a verified answer herein. The plaintiffs’ attorney, on the day set for trial, moved for judgment on the pleadings upon the ground that the answer did not deny the allegations of the complaint. The defendant thereupon moved to be allowed to amend the answer, which motion was denied and judgment rendered in favor of the plaintiffs. This was error. The defendant should have been allowed to amend if his answer was insufficient. Munic. Gt. Act, § 166. '
Present: Gildersleeve, Giegerich and Greenbaum, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.